                    Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 1 of 12 PageID #:
                                                       25618




SLR:LDM:BDM
F. 20 17RO 1840

UN ITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------- ----------------- ---X

UNITED STATES OF AMERICA                                                  STIPULATION OF SETTLEMENT

      - against -                                                          15 CR 252 (S-1 ) (PKC)

BRA YAN JIM ENEZ,

                        Defendant.

--------------------------------- X

AW GROUP INVESTMENTS LTD,
WILLY CONSULTORI A LTOA, and
ALEXAN DER KENNETH WILLY,

                        Interested Third Parties.
---------------------------------X

              WHEREAS, on or about May 21, 2015, the Court issued a warrant authorizing

the seizure, pursuant to 18 U.S.C. § 981 (b), of any and all funds on deposit in Bank Itau S.A.

account number 3413001602469 held in the name of Alexander Kenneth Willy, and all

proceeds traceable thereto (the ·'Willy Account"), based upon a showing of probable cause to

believe that the Willy Account is subject to civil forfeiture to the United States, pursuant to

18 U.S.C. § 98 l(a);

               WHEREAS, on or about May 26, 2015, the Court issued a \.Varrant authorizing

the seizure, pursuant to 18 U.S.C. § 981 (b), of any and all securities and funds on deposit in

Banco Itau International Account Nutnber 6085700 held in the na1ne of AW Group

lnvestrnents Ltd, and all proceeds traceable thereto (the "A W Group 5700 Account"), based
                     Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 2 of 12 PageID #:
                                                        25619




upon a showing of probable cause to believe that the AW Group 5700 Account is subject to

civil forfeiture to the United States, pursuant to 18 U.S.C. § 981 (a);

               WHEREAS, on or about July 22, 2015, the Court issued a warrant authorizing

the seizure, pursuant to 18 U.S.C. § 98l(b), of any and all securities and funds on deposit in

Banco ltau International Account Number JT2-005418 held in the name of AW Group

Invest1nents Ltd, and all proceeds traceable thereto (the "A W Group 5418 Account" and,

together with the AW Group 5700 Account, the "A W Group Accounts"), based upon a

showing of probable cause to believe that the AW Group 5418 Account is subject to civil

forfeiture to the United States, pursuant to 18 U.S.C . § 981 (a);

               WHEREAS, following issuance of warrants authorizing seizure of the AW

Group Accounts and the Willy Account (collectively, the " Subject Accounts"), the

governn1ent seized the AW Group Accounts and requested that the Central Authority for the

 Federative Republic of Brazil (the "CAFRB") take steps to effectuate the restraint of the

 Willy Account;

                WHEREAS, upon seizure of the AW Group Accounts and restraint of the

 Willy Account, the Subject Accounts contained cash and marketable securities;

                WHEREAS, on or about July 29, 20 I 6, defendant Brayan Jimenez (the

 "defendant") entered a plea of guilty to Counts One and Forty-Two of the Superseding

 Indictment in the above-captioned case (the "S-1 Indictment"), charging violations of 18

 U.S.C. § I 962(d) and 18 U.S.C. § 1349;

                WHEREAS, on or about February 8, 2019, in conjunction with the sentencing

 of the defendant, the Court entered an Amended Preli1ninary Order of Forfeiture (the

 "Amended POF") pursuant to 18 U.S.C. § 1963(a), 18 U.S.C. § 981(a)(l)(C), and 28 U.S.C.

 United States v. Brayan Jimenez, 15 CR 252 (PKC)                                                       Page 2
 Stipulation of Settle1nent
                    Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 3 of 12 PageID #:
                                                       25620




§ 2461 (c), directing the forfeiture of the Subject Accounts, as (i) property that the defendant

acquired an interest in and maintained in violation of I 8 U.S.C. § I 962, property that the

defendant has an interest in, security of, and claims against; property and contractual rights

that afford a source of influence over the enterprise that the defendant established, operated,

controlled, conducted, and participated in the conduct of, in violation of 18 U.S.C. § 1962;

property that the defendant derived fro1n proceeds obtained, directly and indirectly, from

racketeering activity, in violation of 18 U.S.C. § 1962; and/or as substitute assets in

accordance with the provisions of 18 U.S.C. § 1963(111); and (ii) property, real or personal,

which constitutes or is derived from proceeds traceable to the defendant's violation of 18

U.S.C. § 1349, and/or as substitute assets in accordance with the provisions of2 I U.S.C. §

853(p), as incorporated by 28 U.S.C. § 246 I (c);

               WHEREAS, following seizure of the AW Group Accounts, restraint of the

Willy Account, and entry of the Atnended POF, counsel for interested third parties

Alexander Kenneth Willy ("Mr. Willy") and his cornpanies, AW Group Investments Ltd

("AW Group") and Willy Consultoria LOTA (" Willy Consultoria" and, together with AW

Group and Mr. Willy, the "Clai,nants") contacted the United States and represented that the

Claimants have an interest in the Subject Accounts;

               WHEREAS, in support of the seizure of the AW Group Accounts and the

restraint of the Willy Account, the government alleged that certain funds passing through the

Subject Accounts constituted the proceeds of illegal activity charged in the above-captioned

case (the "Subject Transactions'') and that the Clain,ants knew or should have known about

the unlawful nature of the Subject Transactions, which the Clai,nants categorically deny,                       I




 United ..<::Jtates v. Brc1yan Jimenez, 15 CR 252 (PKC)                                                Page 3
 Stipulation of Settlen1ent
                    Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 4 of 12 PageID #:
                                                       25621




further contending that no forfeiture law permits the government's seizure and restraint of

the Subject Accounts;

               WHEREAS, the United States and the Claimants (collectively, the "Parties")

hereby desire to enter into this stipulation of settle1nent (the "Stipulation") for the purpose of

resolving the interest of the Claimants in the Subject Accounts without further litigation; and

               WHEREAS, this Stipulation (i) is made in compro,nise of disputed claims, (ii)

shall not constitute an admission by the Claimants of any facts or liability or wrongdoing,

including, but not lirnited to, any liability or wrongdoing concerning any allegations that

were or could have been raised against the Claimants or their property, and (iii) shall not

constitute a concession by the United States that its allegations are not well-founded, and

nothing in this Stipulation should be construed as, or deemed to constitute, approval,

sanction, or authorization by the United States of any of the Clain1ants· conduct or business

practices, or of any event or action alleged against Claimants or their clai,ned property in

connection with the S-1 Indictment returned in the above-captioned case or any other

proceeding.

               NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

ORDERED as follows:

               I.      The Clai,nants represent that they are the exclusive owners of the

Subject Accounts and that they are authorized to execute this and all other docurnents

necessary to effectuate the settlement with regard to the Subject Accounts as contetnplated

by this Stipulation. The United States represents that it has no reason to contest the

Claimants' representations, and that it is not a\vare of any other claims to the Subject



United States v. Brayan .Ii,nenez, 15 CR 252 (PKC)                                                     Page 4
Stipulation of Settlen1ent
                    Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 5 of 12 PageID #:
                                                       25622




Accounts. Upon the filing of this Stipulation with the Court, this Stipulation shal l be deemed

a timely-filed claim to the Subject Accounts by the Clai1nants.

              2.       In consideration of the govern,nent' s release of the Settlement Amount

(as defined in paragraph 3, below) and the dis1n issal and re lease by the United States of any

existing or potential civi I or admin istrative claims that have accrued or may accrue against

the Clai1nants, the Subject Accounts, or any other prope11y belonging to AW Group arising

out of the facts and circu,nstances charged in the S-1 Indictment, the Claimants agree to

forfeit to the Un ited States the stun of one-million one hundred fifty thousand dollars and no

cents ($1,150,000.00), which shall be liquidated fro1n assets held in the AW Group Accounts

(the "Forfeited Funds'"). The parties shal l provide Banco ltau S.A. with any information that

1nay reasonably be necessary in order to effectuate this Agreement.

              3.       Following entry of a Final Order of Forfeiture upon completion of

noticing and publ ication in accordance with Rule 32.2(b)(6) of the Federal Rules of Crirninal

Procedure, and provided that no other clai1ns are filed to the Subject Accounts, the United

States consents to the release to the Clai1nants of the remaining balance of funds held in the

AW Group Accounts (the " Settlement An,ounf'). The government shall also (i) arrange for

the transmission of a request (the "Request") to the CAFRB requesting release of any

previously-requested freeze, restraint or hold on the Willy Account and return of the account

to the fu ll and exclusive control of Mr. Willy, (ii) provide Mr. Willy with written

confirmation that the Request has been trans1nitted to the CAFRB, and (ii i) respond,

consistent with applicable law and regulation, to any request by the CAFRB fo r infonnation

that may be necessary in order to effectuate the Request; provided, however, that the

Clai1nants acknowledge that the decision as to \vhether and when to release such restraints
United Stc1tes v. Brayan Jin1enez, 15 CR 252 (PKC)                                                     Page 5
Stipulation of Settle1nent
                    Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 6 of 12 PageID #:
                                                       25623




does not rest with the United States and that the Willy Account 1nay be separately pursued by

the CAFRB or others.

              4.       Following entry of a Final Order of Forfeiture as to the Forfeited

Funds, the government shall execute and file notices of dismissal with prejudice, in the form

prescribed by Rule 41 of the Federal Rules of Civil Procedure, of all claims in their entirety
                                                                                                       •
in any pending civil proceedings against the Clairnants, the Subject Accounts or other

property belonging to the Clai,nants, \.Vhich arise out of the facts and circumstances charged

in the S-1 Indictment. The governrnent shall provide written confirmation to counsel for the

Claimants that it has filed all required notices of dis,nissal and, in connection with any

required tilings, shall further seek leave to provide the AW Group with copies of any such

notices, together with any resulting Court orders.

               5.      The Claimants acknowledge and agree that by entering into this

Stipulation, they waive any right to litigate any clain1ed interest in the Subject Accounts or

to petition for remission or mitigation of the forfeiture of the Forfeited Funds. The

Claimants hereby waive their rights, if any, to use the above-captioned action or its

settle1nent as a basis to bring any ad1ninistrative or judicial civil cause of action against the

United States or as a basis for any statutory or constitutional defense in any other civi I,

criminal, or administrative action, including, without li1nitation, defenses based upon the

Double Jeopardy Clause of the Fifth Arnendment and the Excessive Fines Clause of the

Eighth A1nendment. Neither entering into this Stipulation nor making or receiving any

payn1ent hereunder shall be construed as an adrnission of liability or wrongdoing by any

party.



 United States v. Brayan Jimenez, 15 CR 252 (PKC)                                                          Page 6
 Stipulation of Settlernent

                                                                                                                    \
                    Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 7 of 12 PageID #:
                                                       25624




               6.      The United States acknowledges and agrees that by entering into this

Stipulation it shall have no further right to pursue, based upon the facts and circumstances set

forth in the S-1 Indictment, forfeiture of the Willy Account or the Sett lenient A1nount, which

shall be excluded from any final order of forfeiture. Aside from the forfeiture of the

Forfeited Funds, the United States shall not seek any further criminal, civil or administrative

forfeiture of any property belonging to the Clai1nants based upon the facts and circumstances

set forth in the S-1 Indictment.

               7.      The United States shall fully and irrevocably release, acquit and forever

discharge the Claimants and all of their respective property, including but not limited to the

Willy Account and the Settle1nent An,ount; all current and former parents, subsidiaries,

related corporations and affiliates; all past, present and future officers, directors, agents,

attorneys and employees; and all respective successors, assigns, heirs, executors and

ad1ninistrators for each of them from any and all civil or ad1ninistrative claims, however

deno1ninated, including but not limited to liability for civil penalties pursuant to 18 U.S.C. §

1956(b)(I), which the United States has asserted, could have asserted, or rnay assert in the

future against the Claimants, and which arise, directly or indirectly, out of the facts and

circu1nstances set forth in the S-1 Indictment; provided, however, that nothing in this

Stipulation shall be dee1ned to resolve, li1nit, or in any way affect (i) the Clain1ants·

potential cri1ninal exposure or liabilities to the United States, including clai1ns of restitution,

(ii) tax liabilities of the Clai1nants arising under Title 26 of the United States Code, or (iii)

any other civil or adrninistrative liabilities or obligations of the Claimants that do not arise

out of facts and circun1stances set forth in the S-1 Indict1nent.



United States v. Brayan Jimenez, 15 CR 252 (PKC)                                                       Page 7
Stipulation of Settlen,ent
                     Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 8 of 12 PageID #:
                                                        25625




               8.      The government makes no representations, express or implied, as to

the tax consequences, if any, of the settlement of the Claimants' claims, the forfeiture of the

Forfeited Funds, or the release of the Settlement Amount.

               9.      The Clai1nants and their heirs, assigns, and representatives hereby agree

to release, inde1nnify and hold hannless the United States, and any officers, agents, and

employees, past and present, of the United States, including but not limited to the United

States Department of Justice, the United States Attorney"s Office for the Eastern District of

New York, United States Marshals Service, the Federal Bureau of Investigation, and the

Internal Revenue Service, fro1n and against any and all claims for relief or causes of action

for any conduct or action which currently exist or which ,nay arise as a result of the

Government's restraint of the Subject Accounts, release of the Settle1nent Amount, forfeiture

of the Forfeited Funds, or otherwise arising fro1n entering into this Stipulation.

               10.      Thi s Stipulation is contingent upon the Court's "so ordering'' of this

Stipulation and issuing a Final Order of Forfeiture as to the Forfeited Funds. The Court

shall 1naintain jurisdiction over this action in order to enforce the provisions of this

Stipulation.

               11.      The Clai1nants and the United States agree that each of the Parties

shall bear their respective costs and attorney's fees. The Claimants agree to waive any and

all rights they have, if any, to recover attorney's fees or interest under the Equal Access to

Justice Act, the Civil Asset Forfeiture Refonn Act, or any other legal or statutory bases.

               12.      This Stipulation constitutes the final, co,nplete, and exclusive

agreement and understanding between the Parties with respect to the settle1nent embodied

in this Stipulation and supersedes all prior agree1nents and understandings, whether oral or
United States v. BraJ1an Jin1enez, 15 CR 252 (PKC)                                                      Page 8   I


Stipulation of Settle1nent
                     Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 9 of 12 PageID #:
                                                        25626




written. No other document, nor any representation, induce1nent, agreement,

understanding, or pron1ise constitutes any part of this Stipulation or the settle1nent it

represents, nor shall it be used in construing the ter1ns of this Stipulation. For purposes of

construction, this Stipulation shall be deemed to have been drafted by the Parties and shall

not, therefore, be construed against any party in any subsequent dispute, including but not

limited to any proceedings in which the United States seeks to enforce the terms of this

Stipulation.

               13.      If any provision of this Stipulation is hereafter deter1nined to be

invalid for any reason, the balance of this Stipulation shall remain in full force and effect.

The obligations of this Stipulation apply to and are binding upon the Parties and any of

their successors, transferees, heirs, and assigns.

               14.     The signature pages of this Stipulation, \.Vhich may include electronic

and scanned signature pages, 1nay be executed in one or n1ore counterparts, each of which

will be deemed an original but all of which together shall constitute one and the same

instrument.

               15.      Following receipt of a Stipulation of Settle1nent signed by the

Clai1nants, and provided that no other claims are filed to the Subject Accounts upon

completion of noticing and publication in accordance with Rule 32.2(b)(6) of the Federal

Rules of Criminal Procedure, counsel for the United States shall submit to the Court a

proposed Final Order of Forfeiture: (a) forfeiting the Forfeited Funds to the United States;

(b) directing release of the Settlen1ent Amount in accordance with paragraph 3; (c)

vacating the Willy Account fro1n the Amended POF; and (d) directing the Clerk of Court

to mark this criminal forfeiture ancillary proceeding closed.
United States v. Brayan Jimenez, 15 CR 252 (PKC)                                                        Page 9   \
Stipulation of Settle1nent                                                                                           '


                                                                                                                 t
                     Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 10 of 12 PageID #:
                                                         25627




               16.      Upon the Court's "so ordering" of this Stipulation, the Clerk of the

Court is directed to send, by inter-office mail, three (3) certified copies of this Stipulation to

Assistant United States Attorney Brian Morris, United States Attorney ' s Office, Eastern

District of New York, 271 Cadman Plaza East, Brooklyn, Ne.v York 11201.

Dated:   Brooklyn, New York
         December di , 2020

                                                                     RICHARD P. DONOGHUE
                                                                     United States Attorney
                                                                     Eastern District of New York
                                                                     271 Cadman Plaza
                                                                     Brooklyn, New York 1120 I


                                                          By:
                                                                     Sa,nuel P. Nitze
                                                                     M. Kristin Mace
                                                                     Keith D. Edelman
                                                                     Brian Morris
                                                                     Assistant United States Attorneys
                                                                     (718) 254-7000




United ,'Jtates v. Brayan Jinienez, 15 CR 252 (PKC)                                                      Page IO
Stipulation of Settlement

                                                                                                                   '
Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 11 of 12 PageID #:
                                    25628
Case 1:15-cr-00252-PKC-RML Document 1460-1 Filed 12/07/20 Page 12 of 12 PageID #:
                                    25629




          Dated: Miami, Florida
                 December v 't , 2020


                                                         LAURO LAW FIRM
                                                         '01111sel to AW Group investments Ltd,
                                                        Willy Consultoria ltd and
                                                        Alexander Kenneth Willy
                                                         IO I East Kennedy Boulevard, Suite 3100
                                                        Tampa, Florida 33602



                                                  By    Joh~s)
                                                        Gregory M. inger
                                                        (813) 222-8990


          AGREEDA D




          Alexa,d r Kennet
            / /
          SO ORDERED         ·----
          This _ _ day of _ _ _ _ _ _ _ . 20_:




          HO ORABLE PAM L          K.   HE
           NITED TAT         DISTRICT JUDG


          United Slates v. Brayan Jimene:. 15 CR 252 (PKC)                                 Page I l
          Stipulation of S ttlement
